Name: Commission Delegated Regulation (EU) 2017/1940 of 13 July 2017 supplementing Regulation (EU) 2016/1012 of the European Parliament and of the Council as regards the content and format of zootechnical certificates issued for purebred breeding animals of the equine species contained in a single lifetime identification document for equidae (Text with EEA relevance. )
 Type: Delegated Regulation
 Subject Matter: agricultural activity;  means of agricultural production;  tariff policy;  trade;  agricultural policy;  trade policy;  marketing
 Date Published: nan

 25.10.2017 EN Official Journal of the European Union L 275/1 COMMISSION DELEGATED REGULATION (EU) 2017/1940 of 13 July 2017 supplementing Regulation (EU) 2016/1012 of the European Parliament and of the Council as regards the content and format of zootechnical certificates issued for purebred breeding animals of the equine species contained in a single lifetime identification document for equidae (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2016/1012 of the European Parliament and of the Council of 8 June 2016 on zootechnical and genealogical conditions for the breeding, trade in and entry into the Union of purebred breeding animals, hybrid breeding pigs and the germinal products thereof and amending Regulation (EU) No 652/2014, Council Directives 89/608/EEC and 90/425/EEC and repealing certain acts in the area of animal breeding (Animal Breeding Regulation) (1), and in particular Article 32(1) thereof, Whereas: (1) Regulation (EU) 2016/1012 lays down zootechnical and genealogical rules for trade in breeding animals, and for their entry into the Union. Regulation (EU) 2016/1012 applies from 1 November 2018. (2) Article 30 of Regulation (EU) 2016/1012 lays down rules for the issuing, content and format of zootechnical certificates accompanying breeding animals and their germinal products (the zootechnical certificate). It provides that where purebred breeding animals that have been entered in a breeding book maintained by a breed society are traded and where those purebred breeding animals are intended to be entered in another breeding book, those breeding animals are to be accompanied by a zootechnical certificate. (3) Article 30(6) of Regulation (EU) 2016/1012 provides that zootechnical certificates are to contain the information set out in the relevant Parts and Chapters of Annex V to that Regulation. Article 32(1) of Regulation (EU) 2016/1012 provides that, by way of derogation from Article 30(6) thereof, in the case of purebred breeding animals of the equine species, the information set out in Chapter I of Part 2 of Annex V thereto is to be contained in a single lifetime identification document for equidae and delegated acts are to be adopted concerning the content and format of such identification documents. (4) Chapter I of Part 2 of Annex V to Regulation (EU) 2016/1012 lays down rules concerning the information to be contained in the zootechnical certificate for purebred breeding animals. That information is to include the system of identification and the individual identification number given to the purebred breeding animal in accordance with Union animal health law on the identification and registration of the animals of the species concerned. (5) Regulation (EU) 2016/429 of the European Parliament and of the Council (2) lays down traceability requirements for kept terrestrial animals and germinal products. Article 114 of that Regulation provides that operators keepingkept animals of the equine species are to ensure that those animals are individually identified by a unique code which is recorded in the computer database provided for in that Regulation and by a correctly completed single lifetime identification document. In order for the zootechnical certificate to be streamlined as far as possible with that single lifetime identification document as regards content and administrative procedure, Regulation (EU) 2016/1012 provided for delegated acts to be adopted in respect of the format and content of a single lifetime identification document for animals of the equine species. (6) Therefore, it is necessary to establish the content and the format of the zootechnical certificate that is to be contained in the single lifetime identification document for equidae, by which equidae are to be identified in accordance with Article 114(1)(c) of Regulation (EU) 2016/429, and which must accompany purebred breeding animals of the equine species at all times including when they are traded within the Union. (7) Article 31 of Regulation (EU) 2016/1012 lays down derogations from requirements concerning the issuing, content and format of zootechnical certificates for trade in breeding animals. It provides that where the results of performance testing or genetic evaluation are publicly available on a website, a reference to that website where those results can be accessed may be provided in the zootechnical certificate instead of indicating those results in the zootechnical certificate. That possibility should be reflected in the requirements for the zootechnical certificate for trade in purebred breeding animals of the equine species laid down in this Regulation. (8) Part 3 of Annex I to Regulation (EU) 2016/1012 sets out additional requirements for breed societies establishing or maintaining breeding books for purebred breeding animals of the equine species. In accordance with point 1 of Part 3 of that Annex purebred breeding animals of the equine species are only to be entered in a breeding book if they are identified by a covering certificate and, where required by the breeding programme, as foal at foot. By way of derogation from that rule, a Member State or, if it so decides, its competent authority may authorise a breed society to enter purebred breeding animals of the equine species in the breeding book maintained by that breed society where those animals are identified by any other appropriate method that provides at least the same degree of certainty as a covering certificate such as parentage control based on DNA analysis or analysis of their blood groups, provided that that authorisation is in accordance with the principles established by the breed society which maintains the breeding book of the origin of that breed. (9) Taking into account the requirements set out in point 1 of Part 3 of Annex I to Regulation (EU) 2016/1012, information on the covering certificate, on identification as foal at foot and on results of parentage control should be reflected in the rules on the content of zootechnical certificates for purebred breeding animals of the equine species laid down in this Regulation. (10) In order to ensure the uniqueness and continuity of the identification of purebred breeding animals of the equine species and in accordance with the requirements set out in points 1(c) and 3 of Chapter I of Part 1 of Annex II to Regulation (EU) 2016/1012, the unique code as provided for in Article 114(1)(a) of Regulation (EU) 2016/429, and the name of such breeding animals should be included in the zootechnical certificate for trade as a part of its identification details. (11) Commission Implementing Regulation (EU) 2015/262 (3) requires an issuing body, including organizations or associations which have established or maintain stud-books for registered equidae, to assign to each equine animal a unique life number, which compiles in an alpha-numeric code information on the individual equine animal and the database and country where such information is first recorded. This unique life number must be compatible with the Universal Equine Life Number (UELN) system. (12) The UELN system has been agreed worldwide between the major horse-breeding and competition organisations. It has been developed on the initiative of the World Breeding Federation for Sport Horses (WBFSH), the International Stud-Book Committee (ISBC), the World Arabian Horse Organization (WAHO), the European Conference of Arabian Horse Organisations (ECAHO), the ConfÃ ©rence internationale de l'anglo-arabe (CIAA), the FÃ ©dÃ ©ration equestre internationale (FEI) and the Union europÃ ©enne du trot (UET), and information on this system can be consulted on the UELN website (4). (13) The format and content of the individual identification number referred to in point 3 of Chapter I of Part 1 of Annex II to Regulation (EU) 2016/1012 cannot be decided until delegated acts setting out the detailed requirements for the means and methods of identification, including their application and use, have been adoptedin accordance with Article 118(1)(a) of Regulation (EU) 2016/429. However, blanks should be provided in the zootechnical certificate to enter the unique life number assigned to purebred breeding animals of the equine species in accordance with Implementing Regulation (EU) 2015/262. (14) Until 21 April 2021, which is the date of application of Regulation (EU) 2016/429, Part I of the zootechnical certificate set out in the Annex to this Regulation is optional if a single lifetime identification document for equidae includes Section V of the model identification document set out in Part 1 of Annex I to Implementing Regulation (EU) 2015/262. (15) This Regulation should be applicable from 1 November 2018 in accordance with the date of application provided for in Regulation (EU) 2016/1012, HAS ADOPTED THIS REGULATION: Article 1 The content and format of the zootechnical certificate forming part of the single lifetime identification document for purebred breeding animals of the equine species, provided for in Article 32(1) of Regulation (EU) 2016/1012 (the zootechnical certificate), shall be presented as set out in the Annex to this Regulation. Article 2 Parts I and II of the zootechnical certificate shall be contained in the single lifetime identification document for purebred breeding animals of the equine species issued in accordance with Article 114(1)(c) of Regulation (EU) 2016/429 and comply with the following: (a) Part I shall be a Section of the single lifetime identification document to be established in accordance with Article 118(2)(b) of Regulation (EU) 2016/429; (b) Part II shall be either: (i) part of the Section referred to in point (a) of this Article, in which case more than one page displaying that Part II are to be provided for updates of the information; or (ii) where authorised by the competent authority in accordance with Article 32(4) of Regulation (EU) 2016/1012, attached to the single lifetime identification document, in which case it shall be linked to Part I referred to in point (a) of this Article by the entry of the individual identification number, referred to as unique code in Article 114(1)(a) of Regulation (EU) 2016/429. Article 3 1. As of 1 November 2018, Section V of the identification document issued for a purebred breeding animal of the equine species in accordance with Implementing Regulation (EU) 2015/262 shall be completed in accordance with Article 9(2) thereof and, where necessary for the purposes of Article 30(4) of Regulation (EU) 2016/1012, be supplemented with Part II of the zootechnical certificate as described in Article 2(b)(ii) of this Regulation. 2. Part II of the zootechnical certificate shall be attached to the single lifetime identification document issued in accordance with Implementing Regulation (EU) 2015/262 and shall be linked to the certificate of origin as set out in Section V of Part 1 of Annex I to that Regulation by entry of the unique life number as defined in Article 2(o) of that Regulation. Article 4 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 1 November 2018. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 July 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 171, 29.6.2016, p. 66. (2) Regulation (EU) 2016/429 of the European Parliament and of the Council of 9 March 2016 on transmissible animal diseases and amending and repealing certain acts in the area of animal health (Animal Health Law) (OJ L 84, 31.3.2016, p. 1). (3) Commission Implementing Regulation (EU) 2015/262 of 17 February 2015 laying down rules pursuant to Council Directives 90/427/EEC and 2009/156/EC as regards the methods for the identification of equidae (Equine Passport Regulation) (OJ L 59, 3.3.2015, p. 1). (4) http://www.ueln.net ANNEX Zootechnical certificate for trade in purebred breeding animals of the equine species (Equus caballus and Equus asinus), in accordance with Chapter I of Part 2 of Annex V to Regulation (EU) 2016/1012 PART I 1. Name of issuing breed society or competent authority (provide contact details and, where available, a reference to the website) 2. Name of breeding book 3. Name of breed 4. Name and commercial name of animal (1) and code of country of birth (2) 5.1. Individual identification number (3) 6. Breeding book number (5) 5.2. Unique Life Number (4)   -   -          7. Identification of animal (1) (6) 7.1. Transponder code (1) Reading system (if not ISO 11784) (1) Bar-Code (1)                7.2. Alternative method for identity verification (1) 8. Date of birth of animal (use format dd/mm/yyyy) 9. Country of birth of animal 10. Name, address and e-mail address (1) of breeder 11. Pedigree (7) (8) 11.1. Sire Breeding book number and section 11.1.1. Paternal Grandsire Breeding book number and section 11.1.1.1. (1) Paternal Grand-Grandsire Breeding book number and section 11.1.1.2. (1) Paternal Grand-Granddam Breeding book number and section 11.1.2. Paternal Granddam Breeding book number and section 11.1.2.1. (1) Paternal Grand-Grandsire Breeding book number and section 11.1.2.2. (1) Paternal Grand-Granddam Breeding book number and section 11.2. Dam Breeding book number and section 11.2.1. Maternal Grandsire Breeding book number and section 11.2.1.1. (1) Maternal Grand-Grandsire Breeding book number and section 11.2.1.2. (1) Maternal Grand-Granddam Breeding book number and section 11.2.2. Maternal Granddam Breeding book number and section 11.2.2.1. (1) Maternal Grand-Grandsire Breeding book number and section 11.2.2.2. (1) Maternal Grand-Granddam Breeding book number and section 12.1. Done at (insert place of issue) 12.2. Done on (insert date of issue in format dd/mm/yyyy) 12.3. Name and capacity of the signatory (insert in capital letters name and capacity of the individual (9) authorised by the issuing breed society or competent authority to sign this part of the zootechnical certificate) 12.4. Signature PART II 1.1. Individual identification number (10) 1.2. Unique Life Number (11)   -   -          2. Identification of animal (12) 2.1. Transponder code (13)                Reading system (if not ISO 11784) (13) Bar-Code (13) 3. Sex 2.2. Alternative method for identity verification (12) 4. Class within the main section of the breeding book (13) 5. Name, address and e-mail address (13) of owner (16) 4.1. Name of breeding book (14) 4.2. Class within the main section (15) 6. Additional information (13) (17) (18) 6.1. Results of performance testing 6.2. Up-to-date results of the genetic evaluation carried out last on (insert date in format dd/mm/yyyy) 6.3. Genetic defects and genetic peculiarities of animal in relation to the breeding programme 6.4. System of identity verification and result (13) (19) (20) 6.5. Results of parentage control (13) (19) (21) 7. Insemination/mating (22) (23) 7.1. Date (use format dd/mm/yyyy) 7.2. No of covering certificate (24) 7.3. Identification of the donor male 7.3.1. Individual identification number (10) 7.3.2. Unique Life Number (11)   -   -          7.3.3. System of identity verification and result (13) (19) (20) 7.3.4. Results of parentage control (13) 8.1. Done at (insert place of issue) 8.2. Done on (insert date of issue in format dd/mm/yyyy) 8.3. Name and capacity of the signatory (insert in capital letters name and capacity of the individual (25) authorised by the issuing breed society or competent authority to sign this part of the certificate) 8.4. Signature (1) Keep empty if not applicable. (2) Enter country code where required by international agreements on the breed. (3) The individual identification number in accordance with point 3 of Chapter I of Part 1 of Annex II to Regulation (EU) 2016/1012, referred to as unique code in Article 114(1)(a) of Regulation (EU) 2016/429. (4) Unique life number as defined in Article 2(o) of Implementing Regulation (EU) 2015/262, if assigned in accordance with that Regulation. (5) Required if different from the individual identification number or unique life number assigned in accordance with Implementing Regulation (EU) 2015/262. (6) Not required if Part I of the zootechnical certificate is an integral part of the single lifetime identification document issued by a breed society. If the single lifetime identification document was issued in accordance with Implementing Regulation (EU) 2015/262, the unique life number as defined in Article 2(o) of that Regulation shall be stated. (7) If necessary, include additional generations in point 11 of Part I. (8) Enter individual identification number in accordance with point 3 of Chapter I of Part 1 of Annex II to Regulation (EU) 2016/1012, referred to as unique code in Article 114(1)(a) of Regulation (EU) 2016/429. If individual identification number is either not available or different from the number under which the animal is entered in the breeding book, enter breeding book number. (9) That individual shall be representative of the breed society or competent authority referred to in Article 30(2)(b) of Regulation (EU) 2016/1012. (10) The individual identification number in accordance with point 3 of Chapter I of Part 1 of Annex II to Regulation (EU) 2016/1012, referred to as unique code in Article 114(1)(a) of Regulation (EU) 2016/429. (11) Unique life number as defined in Article 2(o) of Implementing Regulation (EU) 2015/262, if assigned in accordance with that Regulation. (12) Not required if information corresponds to information in point 7 of Part I and Parts I and II are an integrated whole and indivisible and contained in or attached to the single lifetime identification document. If the single lifetime identification document was issued in accordance with Implementing Regulation (EU) 2015/262, the unique life number as defined in Article 2(o) of that Regulation shall be stated. (13) Keep empty if not applicable. (14) Required if different from point 2 of Part I. (15) Not required where this information is provided in Section V of the identification document issued in accordance with Implementing Regulation (EU) 2015/262. (16) Not required if information on the owner is available and up-to-date in other parts of the single lifetime identification document. (17) If necessary use additional paper. (18) If that genetic information can be accessed on a website, a reference to that website may be provided instead, if authorised by the competent authority in accordance with Article 32(3) of Regulation (EU) 2016/1012. (19) Based on DNA analysis or analysis of its blood group. (20) Required in accordance with Article 22(1) of Regulation (EU) 2016/1012 for purebred breeding animals of the equine species used for the collection of semen for artificial insemination. It may be required by breed societies in accordance with Article 22(2) of Regulation (EU) 2016/1012 for purebred breeding animals of the equine species used for the collection of oocytes and embryos. (21) If required by the breeding programme. (22) Required in the case of pregnant females. Information may be indicated in a separate document. (23) Delete as appropriate. (24) If not applicable, provide results of parentage control in point 7.3.4. (25) That individual shall be a representative of the breed society or competent authority referred to in Article 30(2)(b) of Regulation (EU) 2016/1012.